Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

    PNG
    media_image1.png
    356
    589
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a number of reference numerals are used for multiple different elements in fig. 2, shown above.  Specifically:
“wire control device 1” and “indoor unit 1”, 
“wire control device 2”, “outdoor unit 2”, and “indoor unit 2”, 
“wire control device 4” and “indoor unit 4”, 
“wire control device M” and “indoor unit M”, and 
“wire control device N”, “outdoor unit N”, and “indoor unit N”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wireless communication modulating device” in claim 2, line 5.  The specification does not include any teaching of the structure for performing this function and as such attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).

“first wire control devices” and “second wire control devices” in claim 5, lines 2 and 6 respectively; in claim 11, lines 8 and 12 respectively; and in claim 12, lines 8 and 12 respectively.  The specification does not include any teaching of the structure for performing these functions and as such attention is directed to the rejections of these claims set forth below under 35 U.S.C. 112(a) and (b).  
The specification teaches ¶ 51 as numbered in US Publication No. 2021/0140669 A1 that the second wire control devices, “can be used as relay devices”, but this teaching represents a use for the devices (“used as relay devices”) rather than a structure (e.g. “the devices are relays”) which would limit these devices under 35 U.S.C. 112(f).

claim 12, line 1.  The specification does not include any teaching of the structure for performing this function.  Although claim 12 and the specification teaches in ¶ 68 teach that the operating unit comprises “a determining unit”, “a first searching unit”, and “a second searching unit”, these elements are likewise recited using generic placeholder and function language and lack any structure taught in the claim or specification and thus in turn do not provide structure capable of the function taught for the operating unit.  Attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).
“a determining unit” in claim 12, line 1.  The specification does not include any teaching of the structure for performing this function and as such attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).

“a first searching unit” in claim 12, line 1.  The specification does not include any teaching of the structure for performing this function and as such attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).

“a second searching unit” in claim 12, line 1.  The specification does not include any teaching of the structure for performing this function and as such attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

As discussed above, the “wireless communication modulating device” of claim 2, line 5 includes the generic placeholder term “device” paired with the functional language “wireless communication modulating” and has thus been interpreted under 35 U.S.C. 112(f). Although this device is disclosed in ¶ 42 of the specification, there is no teaching or suggestion of the structure required by this device or the manners of devices which may be used to perform the recited function. For this reason, claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

As discussed above, the “first wire control devices” and “second wire control devices” of claim 5, lines 2 and 6 include the generic placeholder term “device” paired with the functional language “wire control”  and “control communication between” the associated indoor and outdoor units in the case of the first wire control devices and to search for a target outdoor unit and establish a communication link with that unit in the case of the second wire control devices and have thus been interpreted under 35 U.S.C. 112(f). Although this device is disclosed in ¶ 49 of the specification, there is no teaching or suggestion of the structure required by this device or the manners of devices which may be used to perform the recited function. For this reason, claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 11 and 12 each include the same teachings as claim 2 regarding these elements and is rejected for the same reasons.

As discussed above, claim 12 further recites “an operating device” comprising “a determining unit”, “a first searching unit”, and “a second searching unit” which have all been interpreted under 35 U.S.C. 112(f) because of their use of generic placeholder language paired with functional language.  Although the specification teaches these elements in ¶ 68 and teaches the “operating device” comprising the other elements, neither the operating device nor any of the units it comprises are taught to have any specific structure or to be embodied as any specific apparatus, leaving the structure of the individual units and of the operating device as a whole unstated.  For this reason, each of these teachings is found to fail to comply with the written description requirement and claim 12 is rejected under 35 U.S.C. 112(a).

Claims 13, 14, and 15 all depend upon claim 5 and are thus rejected as depending upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in line 7, there is taught “a second model outdoor unit corresponding to the second indoor unit”.  It is not clear from the teachings of the claim in what way the second model outdoor unit is to “correspond” to the second indoor unit.  For example, the wording of the claim could be read as requiring a connection between the two units, but a connection is taught in line 5 of the claim between a first outdoor model unit and a first indoor unit but this connection is taught using different language (“a first model outdoor unit connected to the first indoor unit”), making it appear that the different language used with regard to the second outdoor and indoor units is intended to convey a different meaning.  The wording could alternatively be read as requiring merely some data association between the two units or a communication connection, but neither of these is clearly taught or suggested in the claim thus rendering the scope of this teaching uncertain.  For this reason, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 1 has been interpreted as requiring a connection between the second model outdoor unit and the second indoor unit, equivalent to that taught for the first outdoor and indoor unit.

As discussed above, the “wireless communication modulating device” of claim 2, line 5 includes the generic placeholder term “device” paired with the functional language 

In lines 1-3 of claim 3, it is taught that a network is established “among a plurality of the first indoor units and the first model outdoor units connected to the first indoor units”.  Claim 1 from which claim 3 depends teaches “a plurality of indoor units, the plurality of indoor units comprising a first indoor unit” and “a plurality of outdoor units…, the plurality of outdoor units comprising: a first model outdoor unit”.  Claim 1 does not recite or require a plurality of first indoor units or a plurality of first model outdoor units and thus the teachings of “the first indoor units” and “the first model outdoor units” taught in claim 3 lack antecedent basis.  For this reason, it is not possible to determine the scope and requirements of the instant claims, such as whether each of claimed pluralities of units requires all limitations of the singular units of claim 1 or not.  As such, claim 3 is found to be indefinite and is rejected under 35 U.S.C. 112(b).

As discussed above, the “first wire control devices” and “second wire control devices” of claim 5, lines 2 and 6 include the generic placeholder term “device” paired with the functional language “wire control”  and “control communication between” the associated indoor and outdoor units in the case of the first wire control devices and to 
Claims 11 and 12 each include the same teachings as claim 2 regarding these elements and is rejected for the same reasons.

As discussed above, claim 12 further recites “an operating device” comprising “a determining unit”, “a first searching unit”, and “a second searching unit” which have all been interpreted under 35 U.S.C. 112(f) because of their use of generic placeholder language paired with functional language.  Neither the claim nor the specification describes any structure of these devices by which the recited functions are to be performed and it is thus not clear what systems or devices capable of performing such functions would or would not fall within the scope of claim 12 as presented. For this reason, claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite.

Claims 4, 6-10 and 13-15 are rejected as depending directly or indirectly upon rejected claim 3 or from rejected claim 1 upon which it in turn depends.

Allowable Subject Matter
Claims 1-15 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including a main outdoor unit in an air conditioning system having a plurality of outdoor units and a plurality of indoor units including indoor units which communicate both by wired communication and by wireless communication, this main outdoor unit being configured to receive communication information from at least one indoor unit, to determine a target outdoor unit of this communication information and to send the communication information to the target outdoor unit as taught in instant independent claim 1.  However, this claim cannot be considered "allowable" at this time due to the rejections under U.S.C. 112(a) and (b) set forth in this Office Action.  Specifically, claims 1 and 3 have been rejected under 35 U.S.C. 112(b) as a result of indefinite language used therein and claims 2, 5, 11, and 12 have been rejected under 35 U.S.C. 112(a) and (b) as failing to comply with the written description requirement and as being indefinite as a result of limitations interpreted under 35 U.S.C. 112(f) for which the specification has no corresponding teachings of structure.  Therefore upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



    PNG
    media_image2.png
    533
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    478
    559
    media_image3.png
    Greyscale

US Patent No. 6,453,689 B2 to Wada teaches in fig. 1, shown above, a refrigerating/air conditioning apparatus in which a plurality of outdoor units (1-3) and a 

    PNG
    media_image4.png
    591
    629
    media_image4.png
    Greyscale

US Publication No. 2006/0144064 to Choe et al. teaches in fig. 1, shown above, and in ¶¶ 60-61, an air condition system having a plurality of outdoor units (110, 120 and 130) each communicating respectively with a plurality of indoor units (110 with 111, 112, and, 113; 120 with 121 and 122, and 130 with 131, 132, and 133), one of the outdoor units (110) being designated a master unit and the others designated slave units and further teaches in ¶¶ 65-66 that both the slave outdoor units and the individual indoor units communicate with the master outdoor unit, but only teaches communication to comprise the power consumption of the individual units, used for balancing the phases of power distribution, and does not teach the master unit sending any communication from any of the indoor units to another target outdoor unit as taught in instant independent claim 1.

    PNG
    media_image5.png
    548
    806
    media_image5.png
    Greyscale

US Patent No. 5,630,324 to Yoshida teaches in fig 1, shown above, and in col. 3, lines 47-61 an air conditioning system having a plurality of outdoor units (1a, 1b, and 1c) communicating with respective indoor units (1a to 2a; 1b to 2b; and 1c to 2c and 2d) the outdoor units and indoor units each having respective controllers (11 and 15, respectively) connected to a communication line (3) in a bus type connection, and further teaches that the first outdoor unit to be switched on is set as a “main unit” with all others set as “sub units” which generate random addresses to be arranged and filed by the main unit as dummy addresses for use in discovering the connections between indoor and respective outdoor units as the system is started up, but does not teach communications from the indoor units being sent to the main outdoor unit to be then further sent to a target outdoor unit determined based on these addresses as taught in instant independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	5 January 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763